Title: Thomas Jefferson to Joseph Milligan, 29 October 1814
From: Jefferson, Thomas
To: Milligan, Joseph


          Dear Sir Monticello Oct. 29. 14.
          I wrote you on the 17th to which I presume I shall recieve an answer in due time. the packet of books mentioned in yours of the 12th is not yet heard of. I mentioned this to mr Gray in a letter of the 25th so that I suppose it will be forwarded, if it’s loitering is at Fredericksburg.The Library committee requires a proposition on my part as to the price of my library, & as a ground of negociation. in making such a proposition I could take no ground but from the number of vols, their sizes, & average value. but having sent them my catalogue, I have no means of coming at the value numbers: for the conjecture I had formerly made was on counting a few pages only, taking an average of them, and multiplying by the number of pages. in this way I guessed the whole number to be about 9000. but more accuracy is now requisite. I have ventured to say, in a letter to mr Smith, that I thought you would be so good as to take the trouble of actually counting the numbers of every page of the Catalogue, distinguishing separately the folios, 4tos 8vos and 12mos so as to inform him how many there are of each format, which would enable him to set a value on the whole, & to propose it to the Committee: and this favor I have to sollicit from you, & further that you will be so good as to call on him and to inform him as to the character of the bindings generally, and state of preservation in which you saw them here. I have tried a rough method of coming at their numbers, by taking the running measure of each format as they stand on their shelves, and counting a few shelves for an average. then estimating these conjectural numbers at what I thought a moderate price, the average price of the whole per volume came out almost exactly what you had conjectured when here, to wit, 3.D. a volume. I imagine mr Smith will adopt some such method of estimate, by the sizes and numbers you will be so good as to furnish him. this mode of guessing at the number of volumes made it less than the former estimate. when this proposition of a sum shall have been made, I have asked the favor of the return of the catalogue, and as soon as I can correct that by an actual review of the library, which will be a work of a week or 10. days, I will begin to send you sheets of the catalogue for printing. I set out tomorrow for Bedford & shall return by the 15th of October. Accept assurances
          of my great esteem & respect.Th: Jefferson
         